Citation Nr: 1729623	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left knee patella/tibia fracture with scar.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 19, 2016. 

5.  Entitlement to a rating in excess of 30 percent for PTSD for the period beginning July 19, 2016.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cornish Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from February 1966 to February 1970.  The Veteran also served in the Reserves, from February 1970 to February 1972.  The Veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veteran Affairs (VA) Denver Regional Office (RO) in Colorado.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2017.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral sensorineural hearing loss.

2.  The Veteran was exposed to acoustic trauma in service.

3.  Symptoms of hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  The Veteran's hearing loss first manifested many years after service separation and is not causally or etiologically related to active military service.

5.  The Veteran's tinnitus began during service.

6. The Veteran does not have current a current knee disability related to service.

7.  For the period of appeal prior to July 19, 2014, the Veteran's PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

8.  For the entire period of appeal, the Veteran's PTSD was not productive of a disability picture that more nearly approximated occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for residuals of a left knee fracture with scar have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.306 (2016).

4.  Prior to July 19, 2016, the criteria for a rating of 30 percent for PTSD but no higher have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

5.  For the period of appeal beginning July 19, 2016 and thereafter, the criteria for the assignment of a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159 (b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a December 2010 letter, issued before the August 2011 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate the claims. The letter informed of the evidence required to substantiate the claims and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  

This is a case where not all of the service treatment records are available.  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  A May 2016 and July 2016 letter advised the Veteran of alternative sources of evidence he could submit and other requirements under Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The May 2016 letter advised the Veteran to provide more information about where he was taken after the injury to his knee.  The July 2016 letter advised the Veteran of the same but also stated that some of the Veteran's Air Force records were lost.  The Veteran stated throughout the record that he does not know the name of the Army field hospital he was taken to. 

The Veteran's claim for a higher initial rating for the service-connected PTSD is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's enlistment and separation examinations, service personnel records, VA treatment records, a buddy statement and the Veteran's lay statements.  

The Veteran was afforded multiple VA examinations.  The Veteran underwent VA examinations in August 2011 to address his hearing loss, tinnitus, PTSD, and knee claims.  In July 2016, the Veteran underwent another VA examination to assess the severity of his PTSD and an addendum opinion concerning the hearing loss and tinnitus was added.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the functional, social, occupational effects of the disability.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Legal Authority

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Service connection may be established with certain chronic diseases, including bilateral sensorineural hearing loss and tinnitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For a chronic disease such as bilateral sensorineural hearing loss and tinnitus, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Hearing Loss

The Veteran contends his hearing loss is the result of his military occupational specialty (MOS) as an air freight specialist working around C-130 and C-123 planes and gunfire noise.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The Veteran's hearing loss was confirmed at an August 2011 VA examination.  He began wearing hearing aids in 2014.  The Veteran's audiometric testing results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
60
70
LEFT
15
10
40
60
60

The Veteran's speech discrimination scores were 94 percent, bilaterally.

The Veteran's hearing was normal during service according to his enlistment and separation examinations.  Some of the Veteran's treatment records were not available but the Veteran's testimony supports that his hearing was normal during service.  In his February 2017 hearing testimony, the Veteran stated that he may have mentioned hearing problems, but did not on any official medical form.  The Veteran testified that he only spoke with friends about it.  The enlistment exam was conducted in January 1966 and the audiometric testing results have been converted from the American Standards Association (ASA) to the International Standards Organization (ISO).  The Veteran's audiometric testing results from his enlistment exam were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
10
LEFT
20
10
15
15
10

The Veteran's separation examination was conducted in January 1970.  The Veteran's separation exam results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
10
15
25
15

The Board also that Veteran's hearing loss did not manifest within one year after discharge from service.  In the rationale section provided in August 2011 and July 2016 VA examination report, the VA examiner stated the Veteran did not have a significant threshold shift in his hearing during service.  According to VA treatment records, hearing aids were ordered for the Veteran in 2014.  Service connection for bilateral hearing loss cannot be presumed based on development of a chronic disease after service.

Nor is there evidence of continuity of symptomatology in this case.  Although the Veteran reported noticing a difference in his hearing during service, by his own statement he only discussed this with friends.  At separation from service, his hearing loss was not diagnosed and there is no evidence of hearing loss meeting the thresholds of 38 C.F.R. § 3.385 at that time.  The earliest the Veteran's hearing problems appear in his VA treatment records is 2011, many years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of the above, the Board finds the evidence does not demonstrate continuity of symptomatology. 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Board finds after applying the benefit of the doubt rule that the Veteran's claim of noise exposure due to aircraft noise and combat noise is consistent with the circumstances of his MOS.  The Veteran testified at his Board hearing that he was exposed to mortar and rocket fire.  The Veteran also testified that he was in situations where he fired his weapon and the enemy returned fire.  The Veteran gave an example that he was on a plane delivering ammunition supplies when that plane came under fire due to an attack on the base they were delivering supplies to.  The Veteran also gave statements at the hearing and in writing detailing his participation in combat.  The Veteran stated repeatedly that he signed up for voluntary "mobility" or frontline action.  The Veteran clarified that he did not participate regularly.  At his hearing the Veteran stated sometimes he helped guard the perimeter.  Also, the Veteran was granted service connection for PTSD based upon fear of hostile military or terrorist activity.  The Veteran worked as an air freight specialist and reported flying into combat zones often.  In his February 2017 hearing testimony, the Veteran stated it was, "very loud all the time."  He stated he could hear gunfire and mortar fire.  

In order to grant service connection for bilateral hearing loss the evidence must show a link between the Veteran's current hearing loss and the acoustic trauma he suffered in service.  The VA examiner in August 2011 reviewed the claims file and examined the Veteran.  He conceded exposure to hazardous noise but opined that based on the testing in service that did not demonstrate hearing damage or a significant threshold shift beyond normal variability, it was less likely than not the hearing loss and tinnitus were caused by service.  

The claims file was resent to the examiner for an addendum opinion in July 2016.  The examiner reviewed the claims file along with the Veteran's lay statements.  Again, the examiner conceded exposure to hazardous noise.  The examiner concluded that there was no significant threshold shift beyond normal variability.  He explained that this indicated the Veteran did not have a hearing injury in service.  The examiner explained that the thresholds measured while in service were within normal measurement variability and there was no reference to "normal hearing."  The examiner indicated he was familiar with the Hensley v. Brown case and considered it when rendering an opinion.  He explained that behavioral measurements always involve some degree of variability and such differences do not constitute injuries.  He further opined that delayed onset hearing loss and tinnitus due to noise exposure were unlikely to occur.  While he noted noise hazard in service the examiner explained this was not contradictory to a finding that there was no noise injury.  He explained in depth the Institute of Medicine of the National Academies study that indicated it was difficult if not impossible to predict who would be noise exposed and if so exposed who suffered noise injury.  It noted that not everyone who is exposed to hazardous noise suffered a noise injury and delayed onset hearing loss due to prior noise exposure is unlikely to occur.  Thus, the examiner indicated that if there was no significant threshold shift beyond normal measurement variability in service any hearing loss following service was less likely as not caused by service.  He further noted that other factors can contribute to hearing loss and tinnitus including recreational, occupational, environmental, aging, disease, medications, genetic factors and smoking.  

Significantly, the examiner did not rely on the IOM study alone.  Rather, he indicated that he reviewed other recent animal and human studies, including studies that specifically questioned the conclusions of the IOM report.  In discussing a study by Kujawa and Liberman, he indicated that it appeared the study misquoted the IOM report and noted the IOM report had reviewed animal studies such as Mills.  The examiner explained that Dr. Kujawa's line of research does not overturn the conclusions of the IOM as the premise that delayed hearing loss occurs even with apparent recovery of hearing thresholds simply misstates the legal basis for disability. The examiner explained that hearing loss once it occurs may progress due to many factors such as socioacusis, age, medications and diet but there is no evidence that there are delayed threshold changes following a short period of time after exposure.  If there is a permanent threshold noise induced hearing loss then threshold loss may progress for various reasons.  However, there was no compelling evidence that progression of hearing loss directly attributed to the original exposure occurs when there is no permanent hearing loss at the time of exposure.  Furthermore the examiner cited to the American College of Occupational and Environmental Medicine Guidance statement concerning occupational noise induced hearing loss and the medical legal evaluation of hearing loss as further support of the conclusion.  

The examiner provided a medical opinion with a thorough rationale that considered and addressed the Veteran's lay assertion and addressed the conceded noise exposure during service, and considered studies on the subject of the delayed onset of hearing loss and the case, Hensley v. Brown, addressing threshold shifts.  The VA examination is highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a nexus linking the current hearing loss to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Tinnitus

The Veteran contends he currently experiences tinnitus that began in service.  At his August 2011 VA audiology examination, the Veteran reported constant ringing in the ears, "that may have been there since service."  At his Board hearing, the Veteran made a similar statement and estimated the onset of tinnitus occurred towards the end of his Vietnam service.

The Veteran is competent to report the onset of tinnitus and describe his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statements regarding his tinnitus are consistent with the circumstances of his service.  As stated above the Veteran was exposed to hazardous noise due to his MOS.   

To establish service connection for tinnitus in this case the medical evidence must show a link between the Veteran's tinnitus and in-service symptoms or continuity of symptoms.  

The Board carefully considered the August 2011 and July 2016 opinions, particularly the July 2016 opinion which gave an extremely thorough rationale citing to service records, caselaw and many medical treatises in support of the opinion.  

While these opinions are very probative, the Board also notes that the focus of the opinions is the relationship between noise exposure, noise injury and hearing loss.  While the Board acknowledges the opinion of the VA examiner, the Board finds its probative value is limited with regard to the etiology of the tinnitus because the focus was on the relationship if any between noise and hearing loss.  The relationship to tinnitus was not as thoroughly discussed.  Furthermore, the Board has found credible the Veteran's description of the initial onset of tinnitus symptoms while he was in service. Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a Veteran is competent to report ringing in the ears). Therefore, giving the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.

Knee

The Veteran contends the pain and presence of a scar on his knee are the result of an injury sustained in service during an ammunition supply air drop.  The Veteran stated he was knocked over by a pallet of ammunition and was treated for three days.  According to the Veteran's VA treatment records he was diagnosed with arthralgia of the left knee.  

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b) (2016).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334   (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Yanerson, 12 Vet. App. at 263  (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

On the other hand, where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153 (West 2014).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease."  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153). This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-7   (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has a disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran's January 1966 entrance examination noted "swollen left knee, age 10 as a result of fracture of left patella, no comp."  Significantly, the examination reflected the lower extremities were normal and the examiner determined that the Veteran was qualified for service and assigned a PUHLES profile of "1" for the lower extremities, which indicates a high level of medical fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The accompanying report of medical history reflects the Veteran reported a history of swollen or painful joints.  The physician's notes recorded the same statement that the Veteran had a "swollen left knee, age 10 as a result of fracture of left patella, no comp."

In this case, the Board finds the left knee condition was not noted upon entry.  The main evidence of preexistence is the Veteran's checking that he had a history of swollen or painful joints and the physician's reporting more detail of that history as "swollen left knee, age 10 as a result of fracture of left patella, no comp."  The Board notes that generally a Report of Medical History is insufficient to show notation. 38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Significantly, the reported history implied there were no current complaints related to that fracture and furthermore examination of the knee joint was normal.  No diagnosis pertaining to the knee was included on the entrance examination.  Additionally, the VA examination explained that x-rays were without evidence of a non-healing or prior patellar fracture.  In short, although the Veteran self-reported a fracture of the patella years before service, he indicated that his knee was presently OK, and on examination no current knee disability was noted.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection. See Wagner, 370 F.3d at 1096.

In this regard, the Veteran has not stated he received a diagnosis for his knee.  The VA examiner determined that as of August 2011 the Veteran's knee x-rays did not show the presence of a healing fracture, arthritis, or patellar subluxation.  The Veteran's VA treatment records through January 2016 do not reference a diagnosis for the Veteran's left knee other than arthralgia.  Arthralgia is defined as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  Pain without underlying pathology is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Even assuming a diagnosis, service connection is not warranted.  As noted above, the Veteran's STRs were lost so lay statements and post service medical records are highly probative.  The Veteran's January 1970 separation examination does not note any medical conditions aside from mumps during childhood.  Also, the Veteran was assigned a PUHLES score of 1 for his lower extremities during this examination.  During the hearing the Veteran reported injuring his knee when he was knocked over by a pallet of ammunition.  At his Board hearing the Veteran testified that he was allowed to take it easy after he was released from the hospital but did not receive any official restrictions.  The Veteran's mother, M.O., submitted a July 2011 statement in support of the Veteran's claim.  She stated she received a call from the American Red Cross in the latter part of 1969.  She was informed her son was injured and airlifted for further medical care.  M.O. stated she did not get many details regarding how her son was injured.  The Veteran and his mother are competent to describe such an injury and there is no evidence contradicting such an injury so the Board finds it credible.

The remaining element is a nexus.  The Veteran's knees were evaluated at an August 2011 VA examination.  The Veteran reported "intermittent" pain at his VA examination.  The Veteran reported intermittent knee pain and stiffness that developed several years before the exam date.  There was no locking, swelling, or instability.  The Veteran had full range of motion.  The examiner stated there was no reference to a left knee injury in the Veteran's STRs but opined that based on the Veteran's self-report he likely suffered a contusion or abrasion that was healed.  The VA examiner noted that the Veteran's most recent x-rays were normal without evidence of a non-healing or prior patellar fracture.  Arthritis was not present in the knees nor was patellar subluxation.  The VA examiner noted the scar on the Veteran's knee.  This scar was not painful or unstable.  Also, the scar was not noted to be greater than 39 square centimeters.

The Veteran's VA treatment records indicate he sought treatment as early as 2012.  A problem list from September 2012 includes knee arthralgia.  The notes go on to state that the Veteran's left knee pain is "related to weather" and was "not bad at this time."  The physical exam results showed the Veteran had a normal gait and no inflamed joints.

In May 2013 the Veteran's primary care physician again states the Veteran's left knee pain was connected to the weather and not symptomatic at that time.  The physical exam results revealed the knee was not swollen or tender and there was no warmth detected.  The Veteran's VA treatment records only reference arthralgia of the knee.  The Veteran's knee is listed on a January 2016 primary care visit problem list but without any new details.  The Veteran was taking ibuprofen, as needed, for his pain.

The Veteran's written statements and hearing testimony only explain how the knee injury occurred.  The Veteran did not provide any details regarding his recovery process or any claims that he was treated in service for the knee after initial treatment at an Army field hospital.  The Veteran's treatment records only refer to knee pain.  The VA treatment records connect the Veteran's knee pain flare ups to weather and often state the knee is asymptomatic.

Thus, the most probative evidence of record is the VA examination.  The examiner reviewed the record and considered the lay statements and provided a rationale for the opinion offered.  Furthermore, the VA treatment records also fail to link the condition to service.

The only evidence linking the condition to service is the Veteran's own statement.  The Veteran is competent to report symptomatology relating to his knee because this requires only personal knowledge as it comes to her through his senses. Layno, 6 Vet. App. at 470.  He is not, however, able to provide evidence as to more complex medical questions and, specifically, is not able to provide an opinion as to the presence of a diagnosis or the etiology in such cases, to include relating a knee disability to service. See 38 C.F.R. § 3.159 (a)(2); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  To the extent that the Veteran alleges a diagnosis and positive nexus, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.

Accordingly the preponderance of the evidence is against the claim and service connection for residuals of a left knee fracture with scar is not warranted.

Increased Rating Legal Authority

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for rating mental disorders read as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was certified to the Board in December 2016.  Therefore, the post-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating. Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Once assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Veteran initiated mental health treatment and began therapy in 2011.  A March mental health initial evaluation note states that the Veteran has symptoms of anger, sadness, hopelessness, trouble concentrating, violent thoughts, anxiety, tension, and difficulty sleeping including nightmares.  The Veteran noticed an increase in symptoms after he retired.  The Veteran reported, he was "able to function without interference by PTSD symptoms" while he was very busy with work.  This initial evaluation was conducted by a nurse practitioner.  The Veteran reported further symptoms of seeing dark figures in his room and thinking he hears voices.  The Veteran stated he closed the shades so he was not a target for a possible shooter. The Veteran stated he thought about this excessively but knew no one was specifically out to get him.  The Veteran's initial diagnoses were anxiety disorder nos, rule out PTSD, rule out major depressive disorder, recurrent, moderate to severe with psychotic features.  He was assessed as having a GAF score of 58.  

After this initial evaluation, the Veteran attended regular individual therapy sessions with E.B., a licensed social worker.  An April 2011 individual therapy note stated the Veteran preferred to be called "Shane" but E.B. did not know why.  

The Veteran also began seeing a psychiatrist, Dr. D.W., after his initial mental health evaluation.  At his initial psychiatric assessment with Dr. D.W., the Veteran reported his symptoms increased when he became more involved in the ROTC program at the university he worked at.  The Veteran believed his frequent interactions with ROTC cadets caused the increase in his symptoms.  He reported feeling mostly negative emotions or a lack of emotion and intermittent intrusive thoughts and nightmares connected to combat experiences.  At this meeting the Veteran was assessed as having a GAF score of 65.  He was prescribed prazosin for his nightmares.  The Veteran had a follow up visit with Dr. D.W. and the treatment note indicates the prazosin prescription reduced the frequency and severity of the Veteran's nightmares.

A June 2011 note from another individual therapy session made a connection between the Veteran's current perspective and military service.  This therapy session was spent discussing the Veteran's tendency to have a bad day if he felt slighted.  Also the Veteran was noted to have a problem with cognitive distortions, distorted perceptions, and passive aggressiveness.  A connection was made between these current symptoms and the Veteran's need to react immediately which was required in the military.

The Veteran underwent a VA examination to assess the severity of his PTSD in August 2011.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgement, disturbance of motivation and mood and inability to establish and maintain effective relationships.  At the examination the Veteran reported problems sleeping and recurrent nightmares.  The Veteran's dreams were about death and mutilation.  He avoided anything with violence and also avoided material related to Vietnam that may trigger memories.  He also reported occasional panic symptoms when pressured, including shortness of breath and agitation.  The Veteran reported hypervigilance and hyperawareness symptoms.  He denied verbal or physical outbursts but indicated he did have problems with those upon his return from Vietnam.  He stated he can get depressed for weeks at a time but, it did not interfere with his daily activities.  He denied suicidal or homicidal ideation but did report some passive thoughts of dying.  The Veteran reported occasional auditory and visual hallucinations, for example seeing shadows and hearing noises in his home.  The VA examiner noted that the Veteran stated medication helps the hallucinations.  The Veteran reported not feeling completely safe in his home.  He set up his home so that he can be alerted if there is an intruder.  The Veteran had problems related to impulse control.  The examiner noted the Veteran tends to overspend and has had three bankruptcies.  The examiner noted other behavioral symptoms during the exam related to anxiety, like chuckling at odd times.  Mental status examination reflected he was clean shaven and casually dressed.  He was cooperative polite and soft spoken and thought processes were goal directed.  Mood was anxiety and affect had a full range and was primarily appropriate to the interview.  The VA examiner diagnosed the Veteran with PTSD, chronic and moderate.  He was also diagnosed with mood disorder.  His GAF score was 58.  The examiner indicated the symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms are controlled by medication.  

The Veteran's treating psychologist, Dr. S.Z. provided a statement in support of the Veteran's claim and in response to the VA examination in preparation of his statement.  It appears Dr. S.Z. only had a phone conversation with the Veteran and not an in-person examination.   Dr. S.Z. stated the Veteran reported symptoms of depression, anxiety, anger, irritability, mood swings, periodic flashbacks and nightmares, hypervigilance, survivor guilt and social withdrawal.  Dr. S.Z. determined the Veteran's PTSD symptoms were severe and chronic.  But he noted the Veteran was oriented to person place and time and thoughts and memory were within normal limits.  The Veteran did not have evidence of hallucinations, delusions, paranoid ideation, or suicidal plans.  Dr. S.Z. also stated that the Veteran could not maintain substantially gainful employment, full- time or part-time.  He assessed the Veteran of having a GAF score of 45.

At an October 2011 visit with Dr. D.W., again it was noted the Veteran was still taking college courses.  He described the Veteran as being "bright and animated when discussing his college courses."  The diagnosis noted at this visit was PTSD and major depressive disorder and the Veteran's symptoms were described as "mild that minimally impact his functioning."  The Veteran's GAF score was 75 at the time of this visit.  

In August 2012, the Veteran had another follow up visit with Dr. D.W.  Dr. D.W. described his symptoms of hyperarousal, avoidance, and numbing as mild.  The Veteran's nightmares were described as occasional.  The Veteran's GAF score at this visit was 65.

In a December 2012 phone conversation with his treating psychiatrist, Dr. D.W. the Veteran decided he no longer needed a psychiatrist and the psychiatrist stated in this note that he agreed.  

In February 2013 the Veteran decided he needed to resume therapy, he attended group therapy and individual therapy until June 2013.  In May 2013, the Veteran decided to end individual therapy and rely solely on medication to manage his mental health condition.  

In September 2013, the Veteran decided to resume individual therapy sessions.  He met with D.K., a licensed social worker for these visits.  At this initial mental health visit, the Veteran reported having nightmares four times a week and avoiding crowds.  The Veteran also stated he shuts down communication if he feels he is not heard, understood, or being lectured.   The Veteran had a GAF score of 58.  At a November 2013 follow up visit, the Veteran expanded on his symptoms.  He stated he sits with the wall to his back at the movies, is always on guard, feels safer when he is not around people, and has intrusive thoughts.  The Veteran is quoted as stating, "I just want to be able to get through one week in peace."

The Veteran's therapy visits continued in February 2014 and he reported having thoughts of wanting to get even with a Vietnamese person.  He also stated seeing other Veterans or a foreign person in the community triggered these kinds of thoughts.  The Veteran was referred back to group therapy.  His GAF score was 58.  In March 2014, the Veteran reported an increase in nightmares and intrusive thoughts, despite medication.  He believed this was the result of having more time. The Veteran also reported symptoms of isolating, avoiding crowds, being hypervigilant, and anger. The social worker stated there was not enough time during the visit to address these symptoms.

At a March 2016 session the Veteran brought up continued problems explaining his symptoms to family.  The Veteran felt his family would benefit from being educated about PTSD and its symptoms.

A May 2016 note from an individual therapy session indicated the Veteran's PTSD symptoms were interfering with his family life.  He pointed out that his family did not understand some of his behaviors that are linked to PTSD.  An example is being asked by his nephew to go to a baseball game with him but he declined and stated "because I don't do well in crowds".  The Veteran reported thinking about engaging in cognitive behavioral therapy or prolonged exposure therapy to address his continuing symptoms.

At a July 2016 individual therapy session, the Veteran reported continued problems with sleep despite medication and increased hyperarousal symptoms around the time of the 4th of July holiday.  D.K. reflected on the Veteran's symptoms as active and unchanged.  The Veteran was described in the note as not posing harm to himself or others.

The Veteran underwent another VA examination in July 2016 to assess the severity of his PTSD.  The Veteran's PTSD diagnosis continued and was described as chronic with mild to moderate depressive features, sleep disturbances, and persistent irritability.  At the examination the symptoms noted are depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The Veteran reported that he continued to isolate himself from others.  He stated his hobbies included fishing and hiking but, he does not go if other people are around.  At this examination the Veteran reported a major change in his living arrangements.  The Veteran was forced to move from the home he rented for fourteen years.  He moved in with one of his brothers.  A depression screen was conducted at the examination and the Veteran was positive for depression.  His results indicated that for more than half of the days he felt depressed with little interest or pleasure in doing things.

The examiner noted that the Veteran had attended therapy off and on between the August 2011 and the July 2016 PTSD examinations.  At the time of the July 2016 examination, the Veteran was in therapy with D.K., LCSW once every six weeks.  The Veteran was still taking doxepin and prazosin for his symptoms.  The Veteran reported his medications work "pretty good."  

The Veteran continued individual therapy sessions through 2016.  At an October 2016 session, the Veteran stated the VA examination for PTSD triggered his symptoms of hyperarousal and hypervigilance.  The Veteran did not understand some of the methods used in the examination and felt his input in the process was futile.  At the end of the session the therapist, D.K., LCSW recommended prolonged exposure therapy to address his continued symptoms.  The Veteran stated he would consider this.  

The Board finds that for the appeal period prior to July 19, 2016, the Veteran's PTSD more closely approximated the criteria for a 30 percent rating under Diagnostic Code 9411. VA examinations and treatment records reflected his depression, anxiety, sleep impairment and mild memory loss throughout this period.  He also had GAF scores ranging from 45 to 75 and predominantly assessed in the 50s suggesting the severity of his symptoms was more than mild.  Accordingly, an increased 30 percent evaluation is granted.

The Board also finds that for the entire appeal period, the weight of the evidence does not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.  The criteria for a 50 percent rating includes symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

The focus of the rating for PTSD is symptoms; including the frequency, severity, and duration of those symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The record shows that during the relevant period the Veteran's PTSD symptoms changed in frequency and severity over time.  The Veteran's symptoms have been described as mild and at times even severe.  

Despite these characterizations, the Board finds that the overall picture of the impact of the symptoms does not more nearly approximate reduced reliability and productivity.  For example, at his initial mental health evaluation in March 2011, the Veteran stated that before his retirement he was able to function without the interference of PTSD symptoms.  In April 2015 he reported that he had his ups and downs but overall was able to manage and cope through the fluctuations in symptoms.  At a therapy visit with E.B. in May 2011, the Veteran questioned why he even needed to attend therapy and psychiatrist visits at all.  Similarly, in July 2015 the Veteran expressed that he felt some benefit in treatment but was not recognizing significant change and was given the option of continuing treatment or exploring other options.  At various points the Veteran reported his medication worked well for his nightmares and he discontinued mental health treatment multiple times.


The record does not show the Veteran's PTSD had a significant impact on his work efficiency and ability to perform tasks.  Dr. D.W. noted that the Veteran was able to work over thirty years at a university before his retirement.   Despite the Veteran's statements of an increase in PTSD symptoms, it does not appear to have had a sustained impact on his ability to perform occupational and academic tasks.  The Veteran even testified that while he was in the workforce his symptoms were dependent upon the circumstances of the day.  The Veteran testified, "if something negative happened at work it would cause a reaction and I'd get depressed."  The Veteran also denied any difficulty understand difficult commands.  As far as impact on his occupation, the Board acknowledges the Veteran's statements to the August 2011 VA examiner that he received negative reviews because of his tendency to speak up.  However, this did not result in disciplinary action and the Veteran was even promoted.  

At the July 2016 examination, the Veteran reported many of the same symptoms he reported at the August 2011 examination.  The Veteran reported he continued to have nightmares multiple times in a week but admitted he did not take his medication regularly.  At the July 2016 examination the Veteran stated he continued to isolate away from people but explained he developed a new hobby, kayaking and stated he liked to be outside.  The therapy notes post July 2016 describe the Veteran's symptoms as ongoing.  The lay and medical evidence do not show the Veteran's behavior changed.  The examiner also noted the Veteran did not have any mental impairment in terms of his thought processes or engage in obsessive/ritualistic behavior.  

Furthermore, to the extent to which the record reflects some symptoms suggestive of a higher rating, the Board carefully considered them but finds the overall frequency and severity does not more nearly approximate social and occupational impairment with reduced reliability and productivity.  The Board considered the report of hallucinations, but notes that this was only brought up at the August 2011 examination and further described as being alleviated by medications.  In other words the frequency and severity of the hallucinations does not result in a higher level of occupational and social impairment.  Similarly, while the treating psychologist provided a GAF of 45 reflecting serious symptoms or serious impairment in social, occupational or school functioning, the symptoms reported in that same report do not reflect such severity.  Rather, the symptoms were reported as anxiety, anger, irritability, mood swings, flashbacks, nightmares, hypervigilance survivor guild and social withdrawal.  Significantly, Dr. Z.'s opinion does not provide a rationale for how the symptoms are so frequent and severe they would support a GAF of 45 or his assertion that the Veteran could not work.  Rather he discusses the VA system in general. 

For the reasons stated above the Board finds a rating in excess of 30 percent for the PTSD is not warranted.  The Veteran's symptoms more closely resemble occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including, depression, impaired sleep, hypervigilance, and nightmares are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.










ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for residuals of a left knee patella/tibia fracture is denied.

An initial rating of 30 percent for PTSD is granted subject to regulations applicable to the payment of monetary benefits.

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


